DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 December 2021 has been entered.

Allowable Subject Matter
Claims 1, 3-11 and 13-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The claim amendments overcome the previously cited prior art rejection since neither Roach et al not Bacic disclose the remaining limitation options for the second parameter indicative of a fuel flow to a combustor or a core airflow through the first spool related as claimed to a load transfer parameter;
An updated search of the prior art did not result in relevant prior art that could be used to establish a prima facie case of obviousness in view of the previously cited prior art, for example:
Hayess (US 6,494,046 B1) discloses a method for the detection of a shaft failure, however, shaft failure is inferred based on rotational frequency on a roller bearing (column 3 line 12-24);
Dooley (US 20140121934 A1; also published as US 10,167,784 B2) discloses a method for the detection of a shaft failure, however, shaft failure is detected based on axial acceleration of an engine (¶3-4).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745